223 S.W.3d 219 (2007)
WALDEN HOMEOWNERS ASSOCIATION, Respondent,
v.
Michael W. SMITH and Mickie Jo Smith, Appellants.
No. WD 66766.
Missouri Court of Appeals, Western District.
May 29, 2007.
*220 Brian J. Klopfenstein, Kearney, MO, for appellants.
Rodney J. Hoffman, Kansas City, MO, for respondent.
Before BRECKENRIDGE, P.J., LOWENSTEIN and HOLLIGER, JJ.

ORDER
PER CURIAM.
Michael and Mickie Smith appeal from the trial court's judgment enforcing a restrictive covenant and ordering them to modify the facade of their home, which was constructed in violation of the restrictive covenant. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The trial court's judgment is affirmed. Rule 84.16(b).